Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 26, 2021 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Species I-Figure 1, Species A-Figure 4A, Species E- Figure 6A in the reply filed on April 6, 2020 is acknowledged.
Claims 5 and 10-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking 
claim. 
Terminal Disclaimer
The terminal disclaimer filed on September 16, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Application Serial No. 15/630658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-4, 13-18, and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Cruz et al. (U.S. 2016/0005631) in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), and Coll et al. (U.S. 2006/0185595).
Referring to Figure 4 and paragraphs [0031]-[0037], Griffith Cruz et al. disclose a plasma reactor comprising:  a chamber body 404 having an interior space that provides a plasma chamber and having a ceiling (par.[0032]); a gas distributor 414 to deliver a processing gas to the plasma chamber (par.[0036]); a pump 428 coupled to the plasma chamber to evacuate the chamber (par.[0037]); a workpiece support 408 to hold a workpiece facing the ceiling (par.[0033]); an intra-chamber electrode assembly comprising an frame 102 and a filament 308 extending laterally through the plasma chamber between the ceiling and the workpiece support, 
Griffith Cruz et al. is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein the cylindrical shell forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the cylindrical insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Griffith Cruz et al. with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  The resulting apparatus would yield a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Griffith Cruz et al. is silent on a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
Referring to paragraph [0026], Coll et al. teach that it is conventionally known in the art to provide either DC or RF power to the conductor of the intra-chamber electrode assembly.  
With respect to claim 3, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein the insulating shell 10b is formed from silicon, or an oxide, nitride or carbide material, or a combination thereof (Matsumoto et al.-par.[0058]).
With respect to claim 4, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein the insulating shell 10b is formed from silica, sapphire or silicon carbide (Matsumoto et al.-par.[0058]).
With respect to claim 13, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein the intra-chamber electrode assembly comprises a plurality of coplanar filaments 308 extending laterally through the plasma chamber between the ceiling and the workpiece support (Griffith Cruz et al.-Fig. 3A).

With respect to claim 15, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein a surface-to-surface spacing between the coplanar filaments 308 is in the range of 2 mm to 25 mm (Griffith Cruz et al.-par.[0030], Griffith Cruz et al. teach a surface-to-surfaces spacing.  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed surface-to-surfaces spacing and a surface-to-surfaces spacing having the claimed relative dimensions would not perform differently than the prior art surface-to-surfaces spacing, the claimed surface-to-surfaces spacing is not patentably distinct from the prior art surface-to-surfaces spacing.  In Gardner v. TEC Systems, Inc. 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)).
With respect to claim 16, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein the plurality of coplanar filaments comprise linear filaments 308 (Griffith Cruz et al.-Fig. 3A).
With respect to claim 17, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al. and Coll et al. further includes wherein the plurality of coplanar filaments 308 extend in parallel through the plasma chamber (Griffith Cruz et al.-Fig. 3A).

With respect to claim 20, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein the shell 10b and the insulating frame 10b, 13 (i.e. end portion of 10b) are a same material composition (Matsumoto et al.-par.[0058]).
With respect to claim 21, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. further includes wherein the insulating frame 10b, 13is formed from silica, or a ceramic material (Matsumoto et al.-par.[0058]).

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Griffith Cruz et al. (U.S. 2016/0005631) in view of Matsumoto et al. (U.S. 2004/0011466), Shih et al. (U.S. 2013/0105083), and Coll et al. (U.S. 2006/0185595) as applied to claims 1, 3-4,13-18, and 20-21 above, and further in view of Simpson (U.S. 6,082,294).
The teachings of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. have been discussed above.
Griffith Cruz et al. in view of Matsumoto et al., Shih et al., and Coll et al. fail to teach wherein a fluid supply configured to circulate a fluid through the channel.
Referring to Figures 3 and 7, column 4, lines 44-47 and column 6, lines 34-36, 54-56, Simpson teaches a plasma processing apparatus having a conventional arrangement wherein a 
With respect to claim 8, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., Coll et al., and Simpson further includes wherein the fluid comprises a non-oxidizing gas (Simpson-col. 4, lines 44-47, i.e. heat exchange fluid is conventionally non-oxidizing to prevent reaction with components).
With respect to claim 9, the plasma reactor of Griffith Cruz et al. in view of Matsumoto et al., Shih et al., Coll et al., and Simpson the plasma reactor of comprising a heat exchanger 126 configured to remove heat from or supply heat to the fluid (Simpson-Fig. 1, col. 4, lines 44-47).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Referring to claim 1, copending Application No. 15/960372 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the ceiling; an intra-chamber electrode assembly comprising an insulating frame and a filament extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
copending Application No. 15/960372 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/960372 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the 
Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 15/960382 in view of Matsumoto et al. (U.S. 2004/0011466) and Shih et al. (U.S. 2013/0105083).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claim 1, copending Application No. 15/960382 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the ceiling; an intra-chamber electrode assembly comprising an insulating frame and a filament extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
copending Application No. 15/960382 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor 
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein the cylindrical shell forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the cylindrical insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well established that the use of a one piece construction instead of the structure disclosed with plural pieces would be merely a matter of obvious engineering choice (In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965)). Hence, since making components a one piece construction is an obvious engineering design choice, then it is obvious for the cylindrical insulating shell 10b to be fused to the insulating frame 13.  Lastly, referring to paragraph [0022], Shih et al. teach that the motivation to use fusing is it is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing. 


Claims 1, 13, and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 15, and 16 of copending Application No. 15/960342 in view of Matsumoto et al. (U.S. 2004/0011466) and Shih et al. (U.S. 2013/0105083).  Although the claims at issue are not identical, they are not patentably distinct from each other.

copending Application No. 15/960342 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein the cylindrical shell forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated plasma.  Additionally, in 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/960342 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  The resulting apparatus would yield a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the 
With respect to claim 13, the plasma reactor of copending Application No. 15/960342 further includes wherein the intra-chamber electrode assembly comprises a plurality of coplanar filaments extending laterally through the plasma chamber between the ceiling and the workpiece support (claim 15).
With respect to claim 16, the plasma reactor of copending Application No. 15/960342 further includes wherein the plurality of coplanar filaments comprise linear filaments (claim 16).
With respect to claim 17, the plasma reactor of copending Application No. 15/960342 further includes wherein the plurality of coplanar filaments extend in parallel through the plasma chamber (claim 16).
Claims 1, 13-14, 16, and 20-21 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9-12,  and 16-17 of copending Application No. 15/630833 in view of Matsumoto et al. (U.S. 2004/0011466) and Shih et al. (U.S. 2013/0105083). Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claims 1, 12, and 17, copending Application No. 15/630833 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support 
copending Application No. 15/630833 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein the cylindrical shell forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel to protect the conductor from directly contacting the generated plasma.  Additionally, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame, and as seen in Figure 1A, the ends of the cylindrical insulating shell 10b is in direct contact with insulating frame 13.  Furthermore, it should be noted that it is well 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630833 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  The resulting apparatus would yield a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.

With respect to claim 14, the plasma reactor of copending Application No. 15/630833 further includes wherein the plurality of coplanar filaments are uniformly spaced apart (claim 4).
With respect to claim 16, the plasma reactor of copending Application No. 15/630833 further includes wherein the plurality of coplanar filaments comprise linear filaments (claim 5).
With respect to claim 20, the plasma reactor of copending Application No. 15/630833 further includes wherein the shell and the insulating frame are a same material composition (claim 10).
With respect to claim 21, the plasma reactor of copending Application No. 15/630833 further includes wherein the insulating frame is formed from silica, or a ceramic material (claims 11 and 16).
Claims 1 and 16-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7-9 of copending Application No. 15/630828 in view of Griffith Cruz et al. (U.S. 2016/005631) and Matsumoto et al. (U.S. 2004/0011466) and Shih et al. (U.S. 2013/0105083).  Although the claims at issue are not identical, they are not patentably distinct from each other.
Referring to claim 1, copending Application No. 15/630828 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and 
copending Application No. 15/630828  is silent on a pump coupled to the plasma chamber to evacuate the chamber.
Referring to Figure 4 and paragraphs [0037], Griffith Cruz et al. teach it is conventionally known in the plasma processing art for a pump 428 coupled to the plasma chamber to evacuate the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630828 with a pump coupled to the plasma chamber as taught by Griffith Cruz et al. in order to evacuate the chamber.
copending Application No. 15/630828 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.

Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of copending Application No. 15/630828 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is 
With respect to claim 16, the plasma reactor of copending Application No. 15/630828 further includes wherein the plurality of coplanar filaments comprise linear filaments (claim 7).
With respect to claim 17, the plasma reactor of copending Application No. 15/630828 further includes wherein the plurality of coplanar filaments extend in parallel through the plasma chamber (claim 8).
With respect to claim 18, the plasma reactor of copending Application No. 15/630828 further includes wherein the plurality of coplanar filaments are uniformly spaced apart (claim 9).

Claims 1 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 1 and 20 of U.S. Patent No. 10/510515 in view of Matsumoto et al. .

Referring to claims 1 and 20, U.S. Patent No. 10/510515 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a pump coupled to the plasma chamber to evacuate the chamber; a workpiece support to hold a workpiece facing the ceiling; an intra-chamber electrode assembly comprising an insulating frame and a filament extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF power source to supply a first RF power to the conductor of the intra-chamber electrode assembly.
U.S. Patent No. 10/510515 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein the cylindrical shell forms a channel and the conductor is separated from the cylindrical shell by a 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10/510515 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  The resulting apparatus 
With respect to claim 13, the plasma reactor of U.S. Patent No. 10/510515 further includes wherein the intra-chamber electrode assembly comprises a plurality of coplanar filaments extending laterally through the plasma chamber between the ceiling and the workpiece support (claims 1 and 20).
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims and 1, 2, 4, and 11-16 of U.S. Patent No. 10/269593 in view of Griffith Cruz et al. (U.S. 2016/005631) , Matsumoto et al. (U.S. 2004/0011466), and Shih et al. (U.S. 2013/0105083).  Although the claims at issue are not identical, they are not patentably distinct from each other.

Referring to claims 1, 2, 4, and 11-16, U.S. Patent No. 10/269593 anticipates a plasma reactor comprising:  a chamber body having an interior space that provides a plasma chamber and having a ceiling; a gas distributor to deliver a processing gas to the plasma chamber; a workpiece support to hold a workpiece facing the ceiling; an intra-chamber electrode assembly comprising an insulating frame and a filament extending laterally through the plasma chamber between the ceiling and the workpiece support, the filament including a conductor at least partially surrounded by an insulating shell that extends from the insulating frame; and a first RF 
U.S. Patent No. 10/269593 is silent on a pump coupled to the plasma chamber to evacuate the chamber.
Referring to Figure 4 and paragraphs [0037], Griffith Cruz et al. teach it is conventionally known in the plasma processing art for a pump 428 coupled to the plasma chamber to evacuate the chamber.  Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10/269593 with a pump coupled to the plasma chamber as taught by Griffith Cruz et al. in order to evacuate the chamber.
U.S. Patent No. 10/269593 is silent a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel.
Referring to Figure 1A and paragraph [0058], Matsumoto et al. teach a plasma processing apparatus including an intra-chamber electrode assembly comprising a cylindrical insulating shell 10b that surrounds the conductor 10a and extends from an insulating frame 10b, 13 along an entirety of the conductor within the plasma chamber, wherein the cylindrical shell forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the 
Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of U.S. Patent No. 10/269593 with a cylindrical insulating shell that surrounds a conductor and extends from an insulating frame along an entirety of the conductor within the plasma chamber, wherein the cylindrical insulating shell is fused to the insulating frame and forms a channel and the conductor is separated from the cylindrical shell by a gap that surrounds the conductor such that the conductor is suspended in and extends through the channel as taught by Matsumoto et al. and Shih et al. since it is well known to provide a conductor with an insulating material in order to protect the conductor from directly contacting the generated plasma and fusing is a conventionally known joining means that provides a sufficient bond for stability during the operation of plasma processing.  The resulting apparatus would yield a cylindrical insulating shell that surrounds a conductor and extends from an .
Response to Arguments
Applicant’s arguments have been considered but are moot because new reference Shih et al. teach that fusing is a conventionally known means for joining components.
Additionally, applicant has argued that the Examiner points to element 13, but this is an insulating material supporting the rod 10a (see [0058] “insulating material 13 disposed between the rod 10a and the chamber wall 1”), not a frame fused to the insulating tube 10b. In addition, the process chamber 1 side is vacuum-sealed by the insulating tube 10b and an O-ring (see [0058] “vacuum-sealed by the insulating tube 10b and an O-ring”). Therefore, the insulating tube 10b of Matsumoto is not fused or integrally formed to the chamber wall la of the process chamber 1.
According to page 13, lines 7-12 of applicant’s specification, a frame is simply a process-compatible material that supports filaments 400. Similarly, in paragraph [0058], Matsumoto et al. indicates that conductive rods 10a are supported by wall la via insulating material 13. Thus, since the insulating material 13 supports the conductive rods 10a, it acts as a frame. It should be noted that a structure of the frame has not been claimed. Furthermore, as seen in Figure 1A, the ends of the cylindrical insulating shell 10b is in direct contact with insulating frame 13. Additionally, it is well established that the use of a one piece construction instead of the structure disclosed with 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kumar et al. teach the conventional method of fusing components for joining purposes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michelle CROWELL whose telephone number is (571)272-1432.  The examiner can normally be reached on Monday-Thursday 10:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/Michelle CROWELL/Examiner, Art Unit 1716                                                                                                                                                                                                        
/SYLVIA MACARTHUR/Primary Examiner, Art Unit 1716